Citation Nr: 1130346	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 10 percent for post-operative right knee disability of osteoporosis and scar.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from March 1984 to October 1992 and March 2003 to July 2003, in addition to service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for the post-operative right knee with moderate diffuse osteoporosis and scar, assigned an evaluation of 10 percent.  The Veteran disagreed with the initial evaluation and perfected his appeal.  

The Veteran testified before the undersigned in April 2011 at a travel Board hearing held at the RO.  A transcript has been incorporated into the record.


FINDINGS OF FACT

1.  At no time during the initial rating period did the Veteran's post-operative right knee disability with moderate diffuse osteoporosis and scar manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or less, or a limitation of flexion to 45 degrees or less together with limitation of extension to 10 degrees or less to warrant separate ratings for flexion and extension.

2.  For the entire initial rating period, the Veteran's right knee disability has manifested instability that more nearly approximated slight subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for post-operative right knee with moderate diffuse osteoporosis and a scar have not been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate disability rating of 10 percent for right knee instability have been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Appropriate notice was mailed to the Veteran in January 2008.  Concerning the appeal for higher initial rating for the right knee disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right knee disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 
38 U.S.C.A. § 5103A.  VA has obtained the private treatment records as identified by the Veteran and requested National Guard records.  The Veteran has not indicated that he had sought VA treatment for his service-connected disability.  

The Veteran has been afforded adequate examinations on the issues decided herein.  VA provided the Veteran with examinations in April 2008 and February 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected right knee disability by seeking appellate review.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an initial rating following the grant of service connection versus an increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R.
§ 4.40. "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca.

Disability of the knee may be rated on the basis of limitation of motion.  Under Diagnostic Code 5260 (flexion), a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261 (extension), a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004.

Right Knee Osteoporosis Rating Analysis

The Veteran's service-connected right knee disability of a post-operative right knee disability with moderate diffuse osteoporosis and a scar was initially rated under Diagnostic Code 5260 (limitation of flexion of the knee).  Osteoporosis is an age-related condition characterized by decreased bone mass and structural deterioration of bone tissue, leading to bone fragility and an increased susceptibility to fractures -
especially of the vertebral bodies of the spine, the hip (particularly the neck and intertrochanteric regions of the femur), and the wrist (distal radius).  It is ordinarily asymptomatic until a fracture occurs.  Joint manifestations are not always present; vertebral fractures, for example, may result primarily in neurologic complications.  68 Fed. Reg. 7007 (February 11, 2003).  

"Osteoporosis is a disease characterized by inadequate bone formation resulting in a decrease in bone mass and increased bone weakness.  The Merck Manual of Diagnosis & Therapy 469 (17th ed. 1999).  The major clinical manifestations of osteoporosis are bone fractures.  Id. at 470.  The cause of osteoporosis is generally related to a number of risk factors, including low calcium, phosphorus, and vitamin D intake, advanced age, hormone deficiency, genetic factors, and immobilization. Id."   74 Fed.Reg. 2016 (Jan. 14, 2009).   

The RO assigned a 10 percent initial disability rating in the 2008 rating decision on appeal, noting the Veteran's limitation of right leg flexion did not meet the schedular requirement for a 10 percent rating for flexion or extension, but found that, with additional limitation of motion of the right knee caused by pain, a 10 percent rating was warranted.  While the RO could have assigned the 10 percent rating under Diagnostic Code 5003, which is for arthritis with pain that causes noncompensable limitation of motion, the Board finds that the RO's use of Diagnostic Code 5260 to make the initial rating instead reflects that the RO found that the additional limitations of motion due to pain caused right knee limitation of flexion to more nearly approximate the 45 degrees of limitation required for a 10 percent rating.  As Diagnostic Code 5260 has been used to rate the Veteran's right knee osteoporosis disability, by its own provisions Diagnostic Code 5003 is no longer applicable as it only provides for a 10 percent rating for the knee joint and is only for use where the evidence does not show compensable limitation of motion under a specific motion code.  38 C.F.R. § 4.71a. 

As will be discussed below, in this decision, the Board is granting a separate 10 percent rating for laxity or subluxation, to be assigned under Diagnostic Code 5257, based on a finding of not more than slight subluxation or slight lateral instability of the right knee.  

To evaluate the appropriate rating, the Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14.

The Veteran contends that his service-connected right knee disability of post-operative osteoporosis with scar is more severe than is reflected in the initial 10 percent evaluation.  The Veteran submitted private treatment records following a tendon rupture that occurred in June 2006 while on annual training with the Guard.  

The Board has reviewed the Veteran's active duty service treatment records (1984 to 1992) and finds many complaints regarding the right knee, ranging from general pain after running (March 1985, October 1985, January 1986 (full range of motion) and September 1986 (pain in cold weather)) as well as two basketball related injuries (March 1987, July 1992) and approximately three complaints of his right knee locking (June 1989, August 1992, October 1992).  The Veteran waived a separation physical examination in October 1982.

After a review of the evidence of record, the Board finds that for the initial appeal period the Veteran's service-connected right knee disability of osteoporosis has been manifested by pain, both by subjective complaints (see Veteran's statements and testimony) and objective findings (see both April 2008 and February 2011 VA examinations), as well as tenderness, effusion, zero degrees in extension, and at worst 100 degrees in flexion upon repetition (see February 2011, VA joints examination, 115 degrees April 2008 VA joints examination, 100 degrees March 2007 last private evaluation of record), which sufficiently approximates no more than a 10 percent disability rating for the initial period under the range of motion Diagnostic Code 5260 and which approximates no more than a 0 percent (noncompensable) disability rating under DC 5261.  The Board notes the Veteran's credible reports of the pain he has experienced and its impact on his occupation activities within the entire rating period on appeal in addition to the findings of tenderness and effusion.  It is only with consideration of the additional limitation of flexion of the right knee caused by such factors that the evidence shows limitation of flexion to more nearly approximate a 10 percent rating.

The Veteran's extension was very frequently measured at full extension, 0 degrees; therefore, a separate rating for extension under DC 5261 is not warranted.  As well, while the February 2011 VA examination found at worst the Veteran's flexion was at 100 degrees following repetition, which is within the criteria for a noncompensable rating. 

Separate Rating for Right Knee Instability

Separate disability ratings are possible for recurrent instability or subluxation of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, impairment of the knee of recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a.

The Board finds that, for the entire initial rating period, the evidence is at least in relative equipoise on the question of whether the Veteran's right knee disability also manifested subluxation or lateral instability for this period so as to warrant a separate disability rating under Diagnostic Code 5257.  Despite the Veteran's many complaints regarding his right knee in service, laxity was not found in any in-service examination.  The Veteran did twice report in-service that his knee "locked."  The private treatment records from 2006 noted that while the patellar tendon was ruptured, his knee had instability, though after the August 2006 surgery to repair the rupture, his knee was so tight that the October 2006 surgery was performed to remove adhesions.  The Veteran has reported several instances during which his post-operative right knee has locked and "buckled" which caused him to fall, though neither VA joints examination (2008 and 2011) found laxity objectively.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the Veteran's right knee disability manifested slight recurrent subluxation or lateral instability to warrant a separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

On the question of rating the right knee recurrent subluxation or lateral instability, the Veteran's right knee instability (laxity) has more nearly approximated the slight subluxation or lateral instability, which warrants a separate 10 percent disability rating under Diagnostic Code 5257.  While there is some question of the degree of right knee subluxation, when clinical findings are compared with the Veteran's subjective reports, the Board finds that for the initial rating period on appeal the criteria for a separate disability rating of 10 percent, but no higher, for right knee instability under Diagnostic Code 5257 have been met.  38 C.F.R. § 4.71a.  For the same reasons, the Board finds that a rating in excess of 10 percent for right knee instability (laxity) is not warranted for any part of the initial rating period.  
38 C.F.R. §§ 4.3, 4.7.

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the Veteran's service-connected right knee disabilities.  The Board has considered Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, while the Veteran has reported that his right knee locks, he has not reported instances of locking that may be called "frequent," nor has there been any finding of dislocated semilunar cartilage.  The Board finds that similar right knee symptomatology analogous to the criteria under Diagnostic Code 5258 has already been considered in the assignment of 10 percent rating for right knee instability under Diagnostic Code 5257 (subluxation, lateral instability).  38 C.F.R. § 4.71a.  To also rate the Veteran's right knee pain or impairment of motion under Diagnostic Code 5258, when it is now rated as a factor to warrant the 10 percent initial rating assigned under Diagnostic Code 5260, would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  

Moreover, in light of the Board's grant of a separate 10 percent disability rating for right knee instability under Diagnostic Code 5257, the separate ratings under Diagnostic Codes 5260 and 5257 result in a disability rating of 20 percent, such that a single disability rating of 20 percent under Diagnostic Code 5258 for symptomatology of the right knee disabilities would not provide a higher disability rating.  38 C.F.R. § 4.71a.

There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is no evidence of genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are also not applicable in this case.

Finally, the Board has considered whether the surgical scar on the right knee may provide the basis for a higher rating; however as there has been no findings that the scar disfigures the head, neck, for face, causes limited motion, is unstable or painful on examination, or covers an area greater than 12 square inches, Diagnostic Codes 7800 - 7805 are not applicable in this case.  (The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made.)

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's post-operative right knee with moderate diffuse osteoporosis and scar.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disabilities throughout the initial rating period is contemplated by the rating schedule.  The Veteran's right knee limitation of motion, here leg flexion, sufficiently corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee, which include pain and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight right knee impairment caused by instability (Diagnostic Code 5257) that the Veteran reported is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular disability rating that recognized functional impairment of the right knee distinct from the pain and limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.


Finally, the Veteran has indicated that he is fully employed, with some increased absenteeism.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for right knee post-operative disability with moderate diffuse osteoporosis and scar, for the entire initial rating period on appeal, is denied.

A separate 10 percent disability rating for right knee subluxation or instability, for the entire initial rating period on appeal, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


